Citation Nr: 1541469	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for disability of the right upper extremity, including the wrist.

2. Entitlement to service connection for a lower back disability. 

3. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1979.  He had an additional period of active service from October 1985 to December 1985 for which he received an other-than-honorable discharge.  VA has not determined whether the character of service for this latter period is a bar to benefits with respect to such period.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran requested to testify at a hearing before the Board in his November 2012 substantive appeal (VA Form 9).  A hearing was scheduled for August 19, 2015 and the Veteran was notified of the hearing date, time, and location in a July 2015 letter more than one month prior to the hearing.  However, he informed VA on August 14, 2015, less than a week prior to the hearing, that he would be unable to attend, as documented by the RO in an August 2014 Report of General Information Form (VA Form 27-0820).  He did not request that the hearing be rescheduled or explain why he was unable to appear.  In general, requests for changes in the hearing date must be made at least two weeks prior to the scheduled hearing, and for good cause shown.  38 C.F.R. § 20.704(c) (2015).  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

Additional efforts must be made to obtain any missing service treatment records (STRs) and service personnel records pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  In this regard, the Veteran contends that his current claimed disabilities result from injuries incurred in a jeep accident during his first period of active service, as stated in his February 2012 notice of disagreement.  He stated in his January 2011 formal application for benefits (VA Form 21-526) that he was treated for his injuries at the Fort Knox hospital in Kentucky in 1977. 

The STRs of record do not reflect a jeep accident or injuries to the right upper arm or wrist, left knee, or back.  However, a request has not been made for any inpatient clinical records at the Ireland Army Community Hospital at Ft. Knox using request code C01 or other appropriate code.  The AOJ should make such a request.  If a more specific time frame for the injury is needed to make the request, the AOJ should attempt to obtain this information from the Veteran. 

In addition, the entrance and separation examination reports for the Veteran's first period of service-assuming a separation examination was performed-are notably missing.  The National Personnel Records Center (NPRC) responded in March 2011 to a request for the Veteran's service treatment records via the Personnel Information Exchange System (PIES) that all available records had been mailed, as reflected in a VA Form 21-3101.  The packet of STRs mailed by the NPRC is of record.  While the NPRC's response indicates that all available records in its possession were mailed, another request to the NPRC should nevertheless be made for the Veteran's entrance and separation examination reports from his first period of service.  If deemed warranted, requests using code M02 and M03, and/or a "composed" request using code 099 should be made via PIES.  

Moreover, the NPRC did not mail any STRs from the Veteran's second period of active service in 1985.  These records may also be relevant.  As already noted, while the NPRC stated that all available records had been mailed, a specific request for STRs from this period should nevertheless be made. 

Finally, the Veteran's service personnel records, including a DD Form 214, are not in the claims file.  The AOJ should request these records from the NPRC for both periods of active service.  

Any outstanding VA treatment records from the Central Texas Health Care System dated since January 2012 must also be added to the file. 

Accordingly, the case is REMANDED for the following action:

1. Submit requests to the National Personnel Records Center (via PIES) for the following service department records: 
a) Inpatient clinical records at the Ireland Army Community Hospital at Ft. Knox Kentucky using request code C01 or other appropriate code (as determined within the discretion of the AOJ).  If a more specific timeframe for the injury is needed to make the request, the AOJ should attempt to obtain this information from the Veteran. 
b) Entrance and separation examination reports for the Veteran's first period of service.  Requests using codes M01, M02 and M03, and/or a "composed" request using code 099 should be made via PIES, if deemed warranted (as determined by the AOJ within its own discretion).  
c) Service treatment records for the Veteran's second period of service in 1985.  A specific request must be made for these records, even though the NPRC previously responded that all available records had been mailed.  The AOJ should also consider whether a request to the Records Management Center (RMC) is warranted. 
d) All available service personnel records, including any DD Form 214's. 

2. If any of the efforts to obtain the above service department records are unsuccessful, send the Veteran a letter notifying him of the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain them, an explanation of what further action VA will take regarding the claims (including but not limited to issuing a decision based on the evidence of record unless the Veteran submits the records VA was unable to obtain), and that it is his ultimately his responsibility to provide the evidence. 

3. Add to the file any outstanding VA treatment records from the Central Texas Health Care System dated since January 2012.  

4. Then, after completing any other development that may be indicated based on whatever additional information or evidence is received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




